                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION
PINNACLE AGRICULTURE             )
DISTRIBUTION, INC.,              )
                                 )
     Plaintiff,                  )
                                 )
v.                               )           CV617-113
                                 )
ALVIE KIGHT, JR.,                )
                                 )
     Defendant.                  )

                                ORDER

     Given the silence of the parties since receiving an extension of time

to complete discovery over a year ago (doc. 15), the Court ordered the

parties to show cause why the case should not be dismissed on

abandonment grounds. Doc. 17. The parties have finally updated the

Court that defendant filed for bankruptcy in June 2018, and explained

that they believed the automatic stay imposed by those ongoing

bankruptcy proceedings applied to this case. Defendant Alvie Kight’s

bankruptcy proceeding in the Southern District of Georgia, Case No. 18-

60237, automatically stays the case. See 11 U.S.C. § 362. The parties

therefore are ORDERED to file a joint status report informing the Court

of the anticipated resolution of those bankruptcy proceedings within 180
days of service of this Order, and if no resolution is forthcoming, to

continue updating the Court every 180 days until one is reached.

     SO ORDERED, this 18th                 p , 2019.
                                   day of April,

                                       _________________________
                                        ___________________________
                                       CHRIS     E L. RAY
                                        HRISTOPHER
                                           STOPH
                                               HER
                                       UNITED STATES MAGISTRATE JU
                                                                 UDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                   2
